Exhibit 99.1 FOR IMMEDIATE RELEASE 1401 Highway 62/65 North FOR FURTHER INFORMATION CONTACT: P. O. Box 550 Larry J. Brandt/CEO Harrison, AR72602 Tommy Richardson/COO Sherri Billings/CFO 870.741.7641 FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. ANNOUNCES EARNINGS Harrison, Arkansas – January 29, 2008 - (NASDAQ GM:FFBH) First Federal Bancshares of Arkansas, Inc. (the "Corporation"), a unitary savings and loan holding company for First Federal Bank (the "Bank") announced today that the Corporation’s net income amounted to $649,000 or $0.13 basic earnings per share and $0.13 diluted earnings per share during the fourth quarter of 2007 compared to net income of $1.4 million or $0.30 basic earnings per share and $0.29diluted earnings per share during the fourth quarter of 2006.Earnings for the year ended December31, 2007 amounted to $2.6 million or $0.54 basic earnings per share and $0.54 diluted earnings per share compared to earnings of $7.4 million or $1.48 basic earnings per share and $1.44 diluted earnings per share for the year ended December 31, 2006.Book value or stockholders' equity per share at December 31,2007, was $15.21. Larry J. Brandt, CEO for the Corporation said, “Although our annual and fourth quarter 2007 profits were greatly impacted by the housing market and general economic downturn, we were pleased to remain profitable in both the fourth quarter and for 2007. Our net interest income was down due to lower loan demand as well as an increase in nonaccrual loans, while our provision for loan losses and expenses related to real estate owned increased.Our primary focus was to reduce our nonperforming assets but we also worked diligently to control expenses and increase our noninterest income.” “We believe we are positioned to meet the challenges of 2008 and beyond.We have not invested in any high-risk mortgage-backed securities or collateralized debt obligations, which have been a source of significant concern or losses for most financial institutions that invested in them. Our qualified and experienced management team is working hard to guide us through these challenging times.We have strong capital levels to weather this downturn in the economy which gives us the “holding power” for our real estate owned properties to sell them when the economy improves or when we have a reasonable offer. We do remain “bullish” on the future of northwest Arkansas considering that northwest Arkansas is the home of Wal-Mart, the largest corporation in the world, unemployment in the area is low, and the population of the area is still growing and projected to continue to grow in the foreseeable future.” Brandt further commented, “I am also pleased to report that First Federal Bank was recently recognized as the “Best Bank” in Harrison, Arkansas in the readers’ poll taken for the area and was also recognized as the “Best Bank” in Northwest Arkansas in a readers’ poll conducted by a local newspaper in that market.
